        Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA

                               )
CHRISTOPHER LEE PRICE,         )
                               )
                Plaintiff,     )
                                               Case No. 19-cv-57
                               )
        v.                     )
                                               CAPITAL CASE
                               )
JEFFERSON S. DUNN,
                               )
COMMISSIONER, ALABAMA                          SCHEDULED FOR EXECUTION ON
                               )
DEPARTMENT OF CORRECTIONS, in                  MAY 30, 2019
                               )
his official capacity, et al.,
                               )
                Defendants     )
                               )
                               )



     PLAINTIFF’S MOTION FOR LEAVE TO FILE PLAINTIFF’S MOTION FOR
              JUDGMENT ON PARTIAL FINDINGS UNDER SEAL

       Pursuant to General L.R. 5.2 and the Protective Order entered in this action (Doc. 70),

Plaintiff Christopher Lee Price respectfully moves for leave to file a Motion for Judgment on

Partial Findings under seal. In support of this Motion, Plaintiff states as follows:

   1. The instant case is a method-of-execution lawsuit filed pursuant to 42 U.S.C. § 1983

       alleging that the State of Alabama’s lethal injection protocol violates the Eighth

       Amendment.


   2. Defendants, the Alabama Department of Corrections (“ADOC”), and the State of

       Alabama have asserted that they have a vital and compelling interest in protecting the

       confidentiality of the procedures, the identities of persons who participate in the

       enforcement of death sentences, and all aspects of the manner of enforcing a death

       sentence in the State. See Joint Mot. for Protective Order (Doc. 68).


                                                 1
        Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 2 of 6



   3. To protect such confidential information, this Court has entered a Protective Order (Doc.

       70) that prohibits the disclosure of certain Confidential Materials to any persons other

       than certain enumerated classes of persons designated in paragraph 8 of the Protective

       Order. Doc. 70 at 5–6. The Protective Order further requires the parties to file under seal

       any pleadings or other documents containing such confidential information. Doc. 70 at 7.


   4. Plaintiff’s Motion for Judgment on Partial Findings contains references to such

       confidential information, namely ADOC’s execution protocol and procedures used by the

       State to carry out executions by lethal injection. Pursuant to General L.R. 5.2, this

       pleading and the exhibits thereto have been filed in camera and under seal concurrently

       herewith.


       For these reasons, Mr. Price respectfully requests that the Court grant Mr. Price leave to

file his motion and accompanying exhibits under seal, and requests that these documents remain

under seal until further order of the Court.

                                                    Respectfully submitted,




                                                2
       Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 3 of 6



                                   ROPES & GRAY LLP


                                   By:/s/ Jonathan R. Ference-Burke
Dated: May 24, 2019                   Jonathan R. Ference-Burke (admitted
                                      pro hac vice)
                                      ROPES & GRAY LLP
                                      2099 Pennsylvania Avenue, NW
                                      Washington, DC 20006
                                      (202) 508-4600
                                      jonathan.ference-burke@ropesgray.com

                                      Aaron M. Katz (admitted pro hac vice)
                                      Prudential Tower
                                      800 Boylston Street
                                      Boston, Massachusetts 02199-3600
                                      (617) 951-7000 (phone)
                                      (617) 951-7050 (fax)
                                      aaron.katz@ropesgray.com


                                      Counsel for Plaintiff-Appellant
                                      Christopher Lee Price




                                      3
        Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 4 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of May, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all the counsel of record.




Dated: May 24, 2019                          /s/ Jonathan R. Ference-Burke

                                                 Jonathan R. Ference-Burke (admitted pro hac
                                                 vice)
                                                 ROPES & GRAY LLP
                                                 2099 Pennsylvania Avenue, NW
                                                 Washington, DC 20006
                                                 (202) 508-4600
                                                 jonathan.ference-burke@ropesgray.com

                                                 Aaron M. Katz, Esq. (admitted pro hac vice)
                                                 Prudential Tower
                                                 800 Boylston Street
                                                 Boston, MA 02199-3600
                                                 Tel.: (617) 951-7000
                                                 Fax: (617) 951-7050
                                                 aaron.katz@ropesgray.com


                                             Counsel for Plaintiff-Appellant
                                             Christopher Lee Price
Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 5 of 6




                          EXHIBIT A




                               5
        Case 1:19-cv-00057-KD-MU Document 80 Filed 05/24/19 Page 6 of 6




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF ALABAMA

                               )
CHRISTOPHER LEE PRICE,         )
                               )
                Plaintiff,     )
                                               Case No. 19-cv-57
                               )
        v.                     )
                                               CAPITAL CASE
                               )
JEFFERSON S. DUNN,
                               )
COMMISSIONER, ALABAMA                          SCHEDULED FOR EXECUTION ON
                               )
DEPARTMENT OF CORRECTIONS, in                  MAY 30, 2019
                               )
his official capacity, et al.,
                               )
                Defendants     )
                               )
                               )


  [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT ON
                   PARTIAL FINDINGS UNDER SEAL

       This matter is before the Court on Plaintiff’s Motion for Leave to File Plaintiff’s Motion

for Judgment on Partial Findings Under Seal. Upon consideration, Plaintiff’s Motion for Leave

to File Plaintiff’s Motion for Judgment on Partial Findings Under Seal is GRANTED. The copy

of Plaintiff’s Motion for Judgment on Partial Findings and the accompanying exhibits filed in

camera and under seal concurrently with this motion is hereby accepted for filing and shall

remain under seal until further order of this Court.




       DONE and ORDERED this _____ day of May 2019.


                                              KRISTI K. DuBOSE
                                              UNITED STATES DISTRICT JUDGE


                                                 6
